Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 1 of 23




       '()(1'$176
        EXHIBIT 2%
          5HGOLQHRI'HIHQGDQWV¶3URSRVHG3URWHFWLYH2UGHU
            $JDLQVWWKH&RXUW¶V0RGHO3URWHFWLYH2UGHU
          Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 2 of 23




   [Form of Stipulated Confidentiality                                          [Revised: January 19,
   2016] Agreement and Protective Order]
  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW
  YORK
  ----------------------------------------------------------------- X
                                                                   :
 XXXX,                                                                                 :
                                                                                       :          1:XX-cv-
 XXXX,                             -v -                                  Plaintiff(s), :          XXXX-
                                                                                       :          GHW
                                                                                       :       STIPUL
                                                                                       :        ATED
                                                                                       :       CONFI
                                                                                       :       DENTI
                                                                        Defendant(s). :         ALITY
                                                                                       :       AGREE
                                                                                               MENT
                                                                                                 AND
                                                                                               PROTE
                                                                                               CTIVE
                                                                                               ORDER
 ----------------------------------------------------------------- X
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KALOMA CARDWELL,

                  Plaintiff,
                                                                              1:19-cv-10256-GHW
         -v-
                                                                         [PROPOSED] STIPULATED
DAVIS POLK & WARDWELL LLP,                                                  CONFIDENTIALITY
Thomas Reid, John Bick, William Chudd,                                      AGREEMENT AND
Sophia Hudson, Harold Birnbaum, Daniel                                     PROTECTIVE ORDER
Brass, Brian Wolfe, and John Butler

                  Defendants.

GREGORY H. WOODS, District Judge:

         WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of
         Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 3 of 23


Civil Procedure 26(c) to protect the confidentiality of nonpublic and, privileged, or competitively

sensitive information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:

               1.      With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

“Confidential,” “Highly Confidential,” or “Attorneys’ Eyes Only” pursuant to this Order, no

person subject to this Order may disclose such Confidential, Highly Confidential, or Attorneys’

Eyes Only Discovery Material to anyone else except as expressly permitted hereunder:.




                                                   2
        Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 4 of 23



               2.       The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate to the Party receiving the Discovery Material (each, “Receiving

Party”) as Confidential only the portion of such material that it reasonably and in good faith

believes consists of:

               (a)      previously non-disclosed financial information (including without limitation

                        profitability reports or estimates, percentage fees, design fees, royalty rates,

                        minimum guarantee payments, sales reports, and sale margins);

               (b)      previously non-disclosed material relating to ownership or control of any

                        non-public company;

               (c)      previously non-disclosed business plans, product-development information,

                        or marketing plans;

               (d)      any information of a personal or intimate nature regarding any individual; or

               (e)      Plaintiff’s personnel, disciplinary, leave, or recruiting records, including

                        performance reviews, compensation information or other financial

                        remuneration information, or medical or health information ; or

               (f)      (e) any other category of information given confidential status by this Court

                        after the date of this Order.

               3.       The Parties understand and agree that both Plaintiff and Defendants

maintain ethical obligations to hold in confidence information received or generated in connection

with the legal representation or potential legal representation of a Davis Polk & Wardwell LLP

(“Davis Polk”) client. Accordingly, in the event that the Court enters an order requiring

Defendants to produce any such information, Defendants shall designate as Highly Confidential

any Discovery Material that they in good faith believe contains or reflects information subject to

the attorney-client privilege, attorney work product, or other privilege or confidentiality protection


                                                    2
        Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 5 of 23



by virtue of the legal representation of a Davis Polk client. The Parties agree that Highly

Confidential information includes Discovery Material that contains, reflects or describes legal

work or advice, or non-public facts related to such legal work or advice, or the nature of or

existence of the engagement or potential engagement (unless the Party’s role in that engagement

was disclosed publicly, in which case the existence of the engagement would not be confidential),

legal analysis, strategy, or other legal work that was performed, requested or anticipated to be

performed on behalf of a Davis Polk potential client or client, such as, without limitation:

               (a)     communications between a Party (including experts or other consultants

                       retained by the Party) and a Davis Polk client related to a potential or actual

                       legal matter;

               (b)     communications internal to a Party (including experts or other consultants

                       retained by the Party) and related to a potential or actual legal matter on

                       behalf of a Davis Polk client or potential client;

               (c)     work product drafted or generated in the course of legal representation of a

                       Davis Polk client or potential client;

               (d)     work product drafted or generated in an effort to obtain engagements of

                       Davis Polk clients; or

               (e)     descriptions of work performed, requested or anticipated on behalf of a

                       Davis Polk client or potential client, including but not limited to particular

                       time entries used to record time on a particular client matter, descriptions of

                       non-public work performed on client matters reflected in performance

                       reviews or other communications (whether prepared by the individual who

                       performed the work or another individual commenting on the work




                                                   3
         Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 6 of 23



                          performed), and billing records reflecting the work performed for Davis

                          Polk clients.1

The parties further understand and agree that production of Discovery Material that is Highly

Confidential, does not, and is not intended to, waive any privileges concerning such material nor

violate any attorney ethics rules relating to the confidentiality of such material. This paragraph 3

does not constitute an admission by Defendants that any Highly Confidential information is

properly discoverable in this case, and shall not in any way be relied upon by Plaintiff in seeking

disclosure of any Highly Confidential information.

                 4.       Notwithstanding the previous paragraph 3, Defendants may, in their sole

discretion, produce Highly Confidential Discovery Material without a court order.

                 5.       A Producing Party may designate Discovery Material as “Attorneys’ Eyes

Only” if the Producing Party in good faith reasonably believes that the Discovery Material

contains highly confidential, or highly sensitive proprietary or commercial non-public information

that is of such a nature that risk of competitive injury or injury to the Producing Party would be

created if such Discovery Material was seen by others and therefore requires the highest level of

protection provided in this Protective Order. For purposes of this Protective Order, Attorneys’

Eyes Only Information may include, but is not limited to, non-public materials containing

information related to:

                 (a)      personnel, disciplinary, leave, or recruiting records, including performance

                          reviews, compensation information or other financial remuneration

                          information, or medical or health information of any individual other than

                          Plaintiff; and




1
    For the avoidance of doubt, Highly Confidential information does not include any information or communications
    protected by Davis Polk’s own privileges in connection with this action.
                                                        4
        Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 7 of 23



               (b)     commercially sensitive non-public information (e.g., information that

                       constitutes or contains proprietary financial, technical, or commercially

                       sensitive competitive information).

               6.      3. With respect to the Confidential, Highly Confidential, or Attorneys’ Eyes

Only portion of any Discovery Material other than deposition transcripts and exhibits, the

Producing Party or its counsel may designate such portion as “Confidential,” “Highly

Confidential,” or “Attorneys’ Eyes Only” by: (a) stamping or otherwise clearly marking as

“Confidential,” “Highly Confidential,” or “Attorneys’ Eyes Only” the protected portion in a

manner that will not interfere with legibility or audibility; and (b) producing for future public use

another copy of said Discovery Material with the confidential information redacted.

                7.      4. A Producing Party or its counsel may designate deposition exhibits or

 portions of deposition transcripts as Confidential, Highly Confidential, or Attorneys’ Eyes Only

 Discovery Material either by: (a) indicating on the record during the deposition that a question

 calls for Confidential, Highly Confidential, or Attorneys’ Eyes Only information, in which case

 the reporter will bind the transcript of the designated testimony in a separate volume and mark it

 as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and

 all




                                                   5
         Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 8 of 23



                counsel of record, in writing, within 30 days after a deposition has concluded, of the

specific pages and lines of the transcript that are to be designated “Confidential,” “Highly

Confidential,” or “Attorneys’ Eyes Only” in which case all counsel receiving the transcript will be

responsible for marking the copies of the designated transcript in their possession or under their

control as directed by the Producing Party or that person’s counsel. During the 30-day period

following a deposition, all Parties will treat the entire deposition transcript as if it had been

designated Highly Confidential.

                8.      5. If at any time before the termination of this action a Producing Party

realizes that it should have designated as Confidential, Highly Confidential, or Attorneys’ Eyes

Only some portion(s) of Discovery Material that it previously produced without limitation, the

Producing Party may so designate such material by notifying all Parties in writing. Thereafter, all

persons subject to this Order will treat such designated portion(s) of the Discovery Material as

Confidential, Highly Confidential, or Attorneys’ Eyes Only. In addition, the Producing Party shall

provide each other Party with replacement versions of such Discovery Material that bears the

“Confidential,” “Highly Confidential,” or “Attorneys’ Eyes Only” designation within two business

days of providing such notice.

                9.      If a Producing Party inadvertently discloses information that is subject to a

claim of attorney-client privilege, attorney work product, or similar privilege or protection

(“Privileged Disclosure”), such disclosure shall not constitute or be deemed a waiver or other

forfeiture of any claim of privilege or attorney work product protection that the Producing Party

would otherwise be entitled to assert with respect to either the disclosed information or its subject

matter, provided that the Producing Party upon learning of the Privileged Disclosure promptly

notify the Receiving Party in writing of such Privileged Disclosure. Upon receiving written notice

of a Privileged Disclosure, the Receiving Party shall treat the information as privileged, refrain


                                                    6
        Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 9 of 23



from any further examination or disclosure of the Privileged Disclosure, make all reasonable

efforts to gather any copies, notes, summaries, and/or extracts of the Privileged Disclosure made or

distributed, and shall return all copies of the Privileged Disclosure to the Producing Party within

two (2) business days. Within three (3) days of receiving written notice of a Privileged Disclosure,

Receiving Party shall certify to Producing Party in writing that it has made reasonable efforts to

destroy any and all notes or summaries referring or relating to the contents of the Privileged

Disclosure, including any notes or summaries made or distributed. Nothing herein shall prevent

the Receiving Party from challenging the propriety of the privileged designation by submitting a

challenge to the Court. Pending the resolution of any challenge submitted to the Court, the

Receiving Party shall refrain from distributing or otherwise using the inadvertently disclosed

information until the discoverability of such information is agreed upon by the Parties or resolved

by the Court.

                10.    If a Receiving Party becomes aware that it is in receipt of information or

materials which it knows or reasonably should know is (i) subject to any claim of privilege or

attorney work product protection and (ii) was not produced pursuant to a court order, the Receiving

Party shall immediately take reasonable steps to: (a) refrain from any further examination or

disclosure of such document; and (b) provide reasonably prompt written notice to the Producing

Party that such document appears to be privileged. Upon receiving a written notice, the Producing

Party shall provide a reasonably prompt written response indicating whether the document in

question is privileged. Upon confirmation that a document is privileged, the Receiving Party shall

take all steps to return or destroy the document as set forth in paragraph 8 above.

                11.    6. Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection, including the attorney-client privilege, the attorney work product privilege, or any other


                                                   7
       Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 10 of 23



privilege or immunity; or (c) a ruling regarding the admissibility at trial of any document,

testimony, or other evidence.

               12.     7. Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

               (a)     the Parties to this action, their insurers, and counsel to their insurers;

               (b)     counsel retained specifically for this action, including any paralegal, clerical,

                       or other assistant that such outside counsel employs and assigns to this

                       matter;




                                                   8
       Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 11 of 23



              (c)     outside vendors or service providers (such as copy-service providers and

                      document-management consultants) that counsel hire and assign to this

                      matter;

              (d)     any mediator or arbitrator that the Parties engage in this matter or that this

                      Court appoints, provided such person has first executed a Non-Disclosure

                      Agreement in the form annexed as Exhibit A hereto;

              (e)     as to any document, its author, its addressee, and any other person indicated

                      on the face of the document as having received a copy, provided such

                      person has first executed a Non-Disclosure Agreement in the form annexed

                      as Exhibit A hereto;

              (f)     any witness who counsel for a Party in good faith believes may be called to

                      testify at trial or deposition in this action, provided such person has first

                      executed a Non-Disclosure Agreement in the form annexed as Exhibit A

                      hereto;

              (g)     any person a Party retains to serve as an expert witness or otherwise provide

                      specialized advice to counsel in connection with this action, provided such

                      person has first executed a Non-Disclosure Agreement in the form annexed

                      as Exhibit A hereto;

              (h)     stenographers engaged to transcribe depositions the Parties conduct in this

                      action; and

              (i)     this Court, including any appellate court, its support personnel, and court

                      reporters.

              13.     Where a Producing Party has designated Discovery Material as Highly

Confidential, other persons subject to this Order may disclose such information only to persons


                                                  9
       Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 12 of 23



described in subparagraphs 12(b), 12(c), 12(d), 12(e), and 12(h) in accordance with the limitations

therein, and the following persons:

               (a)     any person currently employed with, or currently engaged in the practice of

                       law with Davis Polk & Wardwell LLP (“Davis Polk”);

               (b)     any Party or non-party currently engaged in the practice of law whom a

                       Party believes in good faith may have authored the document, been

                       involved in its preparation, or may have information related to the

                       document and its significance in this action, provided any such non-party

                       has first executed a Non-Disclosure Agreement in the form annexed as

                       Exhibit A hereto; and

               (c)     this Court, including any appellate court, its support personnel, and court

                       reporters.

               14.     Any information designated “Attorneys’ Eyes Only,” including any

information derived from any documents or other materials so designated, shall be disclosed,

summarized, or otherwise made available only to persons described in subparagraphs 12(b), 12(c),

12(d), 12(e), 12(g), and 12(h) in accordance with the limitations therein, and this Court, including

any appellate court, its support personnel, and court reporters. For the avoidance of doubt,

information designated as “Attorneys’ Eyes Only” shall at no point be disclosed to Plaintiff

Kaloma Cardwell.

                15.     8. Before disclosing any Confidential Discovery Material designated as

 Confidential, Highly Confidential, or Attorneys’ Eyes Only Information to any person referred

 to in subparagraphs 712(d), 712(e), 12(f), or 712(g) or to any non-party referred to in

 subparagraph 12(b) above, counsel must provide a copy of this Order to such person, who must

 sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that he or she


                                                  10
      Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 13 of 23



has read this Order and agrees to be bound by its terms. Said counsel must




                                               11
        Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 14 of 23



               retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               16.     9. This Order binds the Parties and certain others to treat as Confidential,

Highly Confidential, or Attorneys’ Eyes Only any Discovery Materials so classified. The Court has

not, however, made any finding regarding the confidentiality of any Discovery Materials, and

retains full discretion to determine whether to afford confidential treatment to any Discovery

Material designated as Confidential, Highly Confidential, or Attorneys’ Eyes Only hereunder. All

persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential, Highly Confidential, or Attorneys’ Eyes

Only.

               17.     10. In filing Confidential, Highly Confidential, or Attorneys’ Eyes Only

Discovery Material with this Court, or filing portions of any pleadings, motions, or other papers

that disclose such Confidential, Highly Confidential, or Attorneys’ Eyes Only Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule

4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted

copy of the Confidential Court Submission under seal with the Clerk of this Court, and the Parties

shall serve this Court and opposing counsel with unredacted courtesy copies of the Confidential

Court Submission. In accordance with Rule 4(A) of this Court’s Individual Rules of Practice in

Civil Cases, any Party that seeks to filehave Confidential, Highly Confidential, or Attorneys’ Eyes

Only Discovery Material filed under seal must file an application and supporting declaration

justifying—on a particularized basis—the sealing of such documents. The partiesParties should be

                                                   12
        Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 15 of 23



aware that the Court will unseal documents if it is unable to make “specific, on the record findings

. . . demonstrating that closure is essential to preserve higher values and is narrowly tailored to

serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).




                                                   13
        Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 16 of 23



                18.     11. Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance with

paragraph 2(C) of this Court’s Individual Practices.

                 12. Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

 only” in extraordinary circumstances), may at any time before the trial of this action serve upon

 counsel for the recipient Parties a written notice stating with particularity the grounds of the request.

 If the Parties cannot reach agreement promptly, counsel for all affected Parties will address their

 dispute to this Court in accordance with Rule 2(C) of this Court’s Individual Rules of Practice in

 Civil Cases.

                19.     13. Recipients of Confidential, Highly Confidential, or Attorneys’ Eyes Only

Discovery Material under this Order may use such material solely for the prosecution and defense

of this action and any appeals thereto, and not for any other purpose or in any other litigation

proceeding. The Parties agree that any violation of this Order shall result in irreparable harm to the

Party not in violation for which there is no adequate remedy at law. The Parties further agree that

each Party shall be entitled to injunctive relief to enforce the terms hereof. In addition, the Parties

expressly acknowledge that the Court may, in its discretion, award such other and further relief as

the Court may deem appropriate. Nothing contained in this Order, however, will affect or restrict

the rights of any Party with respect to its own documents or information produced in this action.

                20.     14. Nothing in this Order will prevent any Party from producing any

Confidential, Highly Confidential, or Attorneys’ Eyes Only Discovery Material in its possession in

response to a lawful subpoena or other compulsory process, or if required to produce by law or by

any government agency having jurisdiction, provided that such Party gives written notice to the


                                                     14
        Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 17 of 23



Producing Party as soon as reasonably possible, and if permitted by the time allowed under the

request, at least 10 days before any disclosure. Upon receiving such notice, the Producing Party

will bear the burden to oppose compliance with the subpoena, other compulsory process, or other

legal notice if the Producing Party deems it appropriate to do so.




                                                  15
        Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 18 of 23



               21.     15. Each person who has access to Discovery Material designated as

Confidential, Highly Confidential, or Attorneys’ Eyes Only pursuant to this Order must take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

               22.     16. Within 60 days of the final disposition of this action—including all

appeals—all recipients of Confidential, Highly Confidential, or Attorneys’ Eyes Only Discovery

Material must either return it—including all copies thereof—to the Producing Party, or, upon

permission of the Producing Party, destroy such material—including all copies thereof. In either

event, by the 60-day deadline, the recipient must certify its return or destruction by submitting a

written certification to the Producing Party that affirms that it has not retained any copies, abstracts,

compilations, summaries, or other forms of reproducing or capturing any of the Confidential,

Highly Confidential, or Attorneys’ Eyes Only Discovery Material. Notwithstanding this provision,

the attorneys that the Parties have specifically retained for this action may retain an archival copy

of all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential, Highly Confidential, or

Attorneys’ Eyes Only Discovery Material. Any such archival copies that contain or constitute

Confidential, Highly Confidential, or Attorneys’ Eyes Only Discovery Material remain subject to

this Order.

               23.     17. This Order will survive the termination of the litigation and will continue

to be binding upon all persons subject to this Order to whom Confidential, Highly Confidential, or

Attorneys’ Eyes Only Discovery Material is produced or disclosed.




                                                    16
        Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 19 of 23




               24.      18. This Court will retain jurisdiction over all persons subject to this Order

to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

any contempt thereof.




                                                    17
         Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 20 of 23




         SO STIPULATED AND AGREED.

/s/ DRAFT                                      /s/ DRAFT
David Jeffries, Esq.                           Bruce Birenboim
1345 Avenue of the Americas, 33rd              Jeh C. Johnson
Floor                                          Susanna M. Buergel
New York, New York 10105                       Marissa C.M. Doran
Tel: (212) 601-2770                            Paul, Weiss, Rifkind, Wharton &
Djeffries@Jeffrieslaw.nyc                      Garrison LLP
                                               1285 Avenue of the Americas
                                               New York, New York 10019
                                               Telephone: (212) 373-3000
                                               bbirenboim@paulweiss.com
                                               jjohnson@paulweiss.com
                                               sbuergel@paulweiss.com
                                               mdoran@paulweiss.com



Attorney for Plaintiff                         Attorneys for Defendants

Dated:                                         Dated:



 Dated:                               Dated:
       SO ORDERED.

Dated:
New York, New York                                GREGORY H. WOODS
                                                 United States District Judge

 Dated:
 New York, New York                                  GREGORY H. WOODS
                                                     United States District Judge




                                         18
      Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 21 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------- X
                                                                          :
         Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 22 of 23

                                                                                                      Exhibit A
                                                                                    to Stipulated Confidentiality
                                                                                 Agreement and Protective Order

                                    Exhibit A to Stipulated Confidentiality Agreement and Protective
                                                                                              Order

 XXXX,                                                                                :
                                                                                      :       1:XX-cv-
 XXXX,                            -v -                                  Plaintiff(s), :        XXXX-
                                                                                      :        GHW
                                                                                      :        NON-
                                                                                      :        DISCL
                                                                                      :       OSURE
                                                                                      :       AGREE
                                                                       Defendant(s). :        MENT
                                                                                      :
 ----------------------------------------------------------------- X


KALOMA CARDWELL,

                                     Plaintiff,

                  -v-                                                          1:19-cv-10256-GHW

DAVIS POLK & WARDWELL LLP, Thomas                                              NON-DISCLOSURE
Reid, John Bick, William Chudd, Sophia                                           AGREEMENT
Hudson, Harold Birnbaum, Daniel Brass,
Brian Wolfe, and John Butler

                                     Defendants.


                  I, ______________________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential, Highly Confidential, or Attorneys’

Eyes Only Information. I agree that I will not disclose such Confidential, Highly Confidential, or

Attorneys’ Eyes Only Discovery Material to anyone other than for purposes of this litigation and

that at the conclusion of the litigation I will return all discovery information to the Party or

attorney from whom I received it. By acknowledging these obligations under the Protective




                                                            21
        Case 1:19-cv-10256-GHW Document 75-3 Filed 09/29/20 Page 23 of 23


Order, I understand that I am submitting myself to the jurisdiction of the United States District

Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court.




                                              Name:
                                              Date:
